Citation Nr: 0810950	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-31 363	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.
 
2.  Entitlement to service connection for morbid obesity.

3.  Entitlement to service connection for a disability 
manifested by low back pain.

4.  Entitlement to service connection for left lower 
extremity disability.

5.  Entitlement to service connection for right lower 
extremity disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active duty for training from July 9, 1981 to 
September 25, 1981.  He had other active and inactive duty 
for training with reserve components at unverified dates.  He 
had active military service from February 1985 to January 
1987.

This appeal comes from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for personality disorder.  The 
appealed rating decision also denied service connection for 
morbid obesity, low back pain, right lower extremity 
disability, and left lower extremity disability. 

The RO denied service connection for post-traumatic stress 
disorder (PTSD) in October 2007.  The veteran submitted a 
timely notice of disagreement (NOD), but then withdrew that 
NOD on the basis that service connection for PTSD was already 
on appeal.  The claims file does not reflect, however, that 
service connection for PTSD is on appeal.  He has until 
October 26, 2008, to submit a timely NOD, if he desires to 
continue an appeal for service connection for PTSD. 

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability and entitlement to service connection 
for left and right lower extremity disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  Morbid obesity was not shown during service nor does the 
medical evidence attribute it to active service.

2.  There is no competent medical evidence showing the 
veteran has a disability manifested by low back pain related 
military service.


CONCLUSIONS OF LAW

1.  Morbid obesity was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  A disability manifested by low back pain was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1131, 
1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied by way of letters sent to the claimant in 
February 2004 and in March 2006, which addressed all notice 
requirements.  The letters mention what evidence is required 
to substantiate the claims, the claimant's and VA's duty to 
obtain this evidence, and asks the claimant to submit 
relevant evidence in his possession.  

VA provided the additional notices recommended by the United 
States Court of Appeal for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in March 2006.  

In this case, all necessary development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither 
the claimant nor his representative has identified, nor does 
the record indicate, that any additional evidence is 
necessary for fair adjudication of the claims.  No further 
notice or assistance to claimant is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Court 
observed that the third prong, which requires that the 
evidence of record "indicates" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

Further, in Duena v. Principi, 18 Vet. App. 512, 518-19 
(2004), the Court held that when the Board considers whether 
a medical examination or opinion is necessary under 
38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c) (4), it must 
provide a written statement of the reasons and bases for its 
conclusion.  In addition, the Court stressed that the Board 
should make factual findings with respect to the four 
elements set forth above, and that the Court is precluded 
from doing so in the first instance.  McLendon, supra, at 86; 
see also Hensley v. West, 212 F.3d 1255, 1263-64 (2000).  As 
such, in those cases where the Board makes a determination 
that a VA examination is not necessary to decide a service 
connection claim, it is important to include a discussion 
that fully sets forth the reasons and bases in support of the 
decision reached by the Board.  

In this case, an examination is not necessary to determine 
the etiology of morbid obesity because the medical evidence 
of record clearly indicates that the veteran gained only 12 
pounds during active service and that his significant weight 
gain occurred after active service.  An examination is not 
necessary to determine the etiology of his low back pain 
because (1) his service medical records (SMRs) are silent for 
any indication of a back injury or complaint of back pain and 
(2) his private physician has already attributed these low 
back pains to morbid obesity. 

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 notes, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

Morbid Obesity

A February 1985 enlistment examination report reflects that 
the veteran weighed 228 pounds and was 73 1/2 inches tall.  A 
September 1985 service personnel document reflects that he 
failed to make progress on meeting the Navy's weight 
standards.  An undated treatment report notes obesity.  His 
August 1986 separation examination report reflects that he 
weighed 240 pounds and was 74 inches tall.  Thus, the veteran 
gained 12 pounds during active service and 1/2 inch in height. 

A January 1996 private medical report notes that the veteran 
weighed an estimated 370 pounds.  An October 1996 private 
medical report notes an assessment of obesity and multiple 
joint aches and pains, probably weight-related.  A March 2001 
VA mental disorders examination report notes that the veteran 
had been a janitor, but had been unemployed for more than 5 
years.  He had a history of obesity and low back pain.  In 
August 2003, the Social Security Administration (SSA) awarded 
disability benefits based on diagnoses of severe morbid 
obesity and cluster personality disorder.  The veteran 
weighed over 300 pounds.  

In September 2004 and again in July 2005, F. Bryant, M.D., 
concluded that back and knee pains were likely due to morbid 
obesity.

Because the SSA found the veteran disabled from working due 
to morbid obesity, the Board will consider morbid obesity a 
disability for VA purposes.  While competent medical evidence 
of morbid obesity is shown, what is missing is any treatment 
during active service for morbid obesity or any link between 
morbid obesity and active service.  

The SMRs reflect a minimal weight gain during active service.  
The veteran weighed 228 pound at entry and 240 pounds at 
exit.  Thus, he gained 12 pounds during active service, but 
he also grew in height.  Private records reflect that 
significant weight gain occurred after active service.  The 
diagnosis of morbid obesity was first offered active service.  

In December 2007, the veteran testified before the 
undersigned Veterans Law Judge that he gained 70 pounds 
during active service.  Because his SMRs do not reflect a 70 
pound weight gain, his credibility as a historian is called 
into question.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
reflects that morbid obesity occurred after active service, 
the preponderance of the evidence is against the claim and 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for morbid obesity is therefore denied.  

Low Back Pain

The SMRs are silent for any complaint of back pain.  An 
August 1986 separation examination report reflects that the 
spine was normal.  There is no medical history questionnaire 
at that time; however, on which the veteran might have 
reported back pain.  In February 2004, the veteran claimed 
that he had low back pain ever since active service.  He 
submitted a February 1995 statement from two acquaintances to 
the effect that they had observed the veteran to have pain 
throughout the spine.  However, this statement was of present 
disability, not of symptoms seen during active service. 

An October 1996 private medical report notes multiple joint 
aches and pains, probably weight-related.  A March 2001 VA 
mental disorders examination report notes a history of 
obesity and low back pain.  In September 2004 and again in 
July 2005, Dr. Bryant concluded that back pains were likely 
due to morbid obesity.  The Board finds these assessments 
persuasive, as they are based on correct facts.  

In December 2007, the veteran testified before the 
undersigned that low back pain began during basic training 
and that he received treatment for it.  The Board finds the 
credibility of this testimony questionable because the 
separation examination report reflects that the spine was 
normal and he testified that he gained 70 pounds during 
active service while his SMRs reflect a gain of only 12 
pounds.  

Finally, although the veteran might be competent to report 
symptoms, he cannot competently supply the etiology.  Lay 
statements are competent evidence with regard to descriptions 
of symptoms of disease or disability or an injury, but when 
the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The medical evidence attributes low 
back pain to morbid obesity.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for low back pain is 
therefore denied.  





ORDER

Service connection for morbid obesity is denied. 

Service connection for a disability manifested by low back 
pain is denied.


REMAND

With respect to whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability, in May 
2006, the veteran alleged that VA committed clear and 
unmistakable error (CUE) in September 2001 and prior final 
decisions on the matter.  The CUE claim focuses on whether 
prior final decisions correctly determined the veteran's 
soundness at entry in active military service.  

In EF v. Derwinski, 1 Vet. App. 324, 326 (1991), the Court 
stressed that the Board must address all issues reasonably 
raised by appellant.  The only findings relevant to the CUE 
claim that the Board can make at this time are (1) that the 
CUE claim is inextricably intertwined with the application to 
reopen a claim that is the subject of a prior final decision 
on the matter; and (2), the CUE claim has not been developed 
for Board review.  Thus, a remand is necessary to develop the 
CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1990).

Service Connection for the Left and Right Lower Extremities 

The SMRs reflect multiple complaints of right and left lower 
extremity pains at various times (knees, shins, ankles, 
feet).  Thus, the veteran's claims of pains arising during 
active service and of continuity of symptoms to the present 
time are plausible.  In January 1986, bilateral plantar 
fasciitis was noted.  Pes planus was also noted to have 
arisen during active service.  Although the separation 
examination report is negative for abnormality of either 
lower extremity, the veteran's medical history questionnaire 
from that examination is missing.   

The veteran submitted a February 1995 statement from two 
acquaintances to the effect that they had observed the 
veteran to have pain in the pelvis, back of thighs, knees, 
ankles, and in the top of the feet.  

The duty to assist includes providing an examination to 
determine the nature and etiology of all lower extremity 
pains.  38 U.S.C.A. § 5103A.  See also McLendon, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination by an appropriate specialist.  
The claims file should be made available 
to the physician for review of the 
pertinent evidence and the physician 
should take note of the fact that the 
service medical records note complaints 
of knee and ankle pains, shin splints, 
plantar fasciitis, and pes planus.  The 
physician should elicit a complete 
history of all lower extremity symptoms 
from the veteran, examine the veteran, 
and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the knees, 
shins, ankles, and feet?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  The AOJ should adjudicate the issue 
of CUE in the September 2001 and earlier 
rating decisions.  If the CUE claim is 
denied, the AOJ should provide the 
appellant with notice of his appellate 
rights.  Upon receipt of a timely notice 
of disagreement, if any, the AOJ should 
furnish the veteran and his accredited 
representative a statement of the case 
with citation to and discussion of all 
applicable law and regulations.  
Thereafter, if the veteran files a timely 
substantive appeal concerning the CUE 
issue, VA should certify the issue for 
appellate review.

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If service 
connection for lower extremity 
disabilities remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


